Exhibit23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders AMEN Properties, Inc. and Subsidiaries: We hereby consent to the incorporation by reference in the registration statements (No. 333-79663) on Form S-8 of AMEN, Properties, Inc. of our report dated March 28, 2008, with respect to the consolidated balance sheets of AMEN Properties, Inc. as of December 31, 2007 and 2006, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2007 and 2006, which appear in the December 31, 2007 annual report on Form 10KSB of Amen Properties, Inc. We also consent to reference to us under the caption “Experts” in the Form S-8. /s/ Johnson Miller & Co. CPA’s, PC Midland,
